           Case 2:18-cv-03409-SRB-DMF Document 6 Filed 01/03/19 Page 1 of 4



1    Jason K. Reed (#022657)
     CITY OF MESA ATTORNEY’S OFFICE
2    MS-1077
     P.O. Box 1466
3    Mesa, Arizona 85211-1466
     Telephone: (480) 644-2343
4    mesacityattorney@mesaaz.gov
5    Attorneys for Defendant Officer Davison
6

7                           IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9    Sasha Douglas Irwin,                                Case No. CV-18-03409-PHX-SRB-DMF
10                               Plaintiff,
                                                         DEFENDANT TANNER DAVISON’S
11   vs.                                                         ANSWER TO
                                                          FIRST AMENDED COMPLAINT
12   Tanner Davison, et al.,
                                                                          AND
13                               Defendants.
                                                             DEMAND FOR JURY TRIAL
14

15
           Defendant Officer Davison (the “Defendant”) answers Plaintiff’s First Amended
16
     Complaint as follows and demands a jury trial in this matter.
17
     1.    Admit that Plaintiff was arrested on or about November 11, 2017; and admit that Plaintiff
18
           was charged with Aggravated Assault on an Officer, Causing Criminal Damage, and
19
           Disorderly Conduct.
20
     2.    Deny that Defendants used excessive force against Plaintiff, that Defendants used
21
           unlawful deadly force, that Plaintiff was unlawfully arrested, and that Plaintiff was
22
           unlawfully seized.
23
     3.    Deny that Defendants violated any of Plaintiff’s constitutional rights, including, but not
24
           limited to, Plaintiff’s Fourth, Fifth, and Fourteenth Amendment rights.
25
           Case 2:18-cv-03409-SRB-DMF Document 6 Filed 01/03/19 Page 2 of 4



1    4.    Deny that Defendants violated Arizona law.
2    5.    Deny that Defendants caused any unjustified injury or damage to Plaintiff.
3    6.    Deny that Plaintiff is entitled to any relief.
4    7.    Deny the remaining factual allegations, if any, in Plaintiff’s complaint.
5                                      AFFIRMATIVE DEFENSES
6    1.    Defendant’s response to the Complaint set forth above is made subject to the defenses set
7          forth below.
8    2.    The Complaint, in whole or in part, fails to state a claim against Defendant upon which
9          relief can be granted.
10   3.    The actions of Defendant were objectively reasonable.
11   4.    The actions of Defendant were not negligent, grossly negligent, or reckless.
12   5.    Defendant is immune from Plaintiff’s claims pursuant to A.R.S. §§ 13-404, 13-406, 13-
13         409, and 13-413.
14   6.    The Court shall award reasonable attorney fees, costs, compensation for lost income and
15         all expenses incurred by a defendant in the defense of any civil action based on conduct
16         otherwise justified if the defendant prevails in the action. A.R.S. § 13-420.
17   7.    Plaintiff’s alleged injuries and damages, if any and none being admitted, were caused or
18         contributed to by the negligence or fault of Plaintiff or others, and Plaintiff’s recovery, if
19         any, should be diminished or barred in accordance with the applicable law, including
20         A.R.S. §§ 12-2506, 12-711, 12-712, and 12-716.
21   8.    Pursuant to A.R.S. § 12-2506, the comparative fault of Plaintiff was the sole cause of the
22         injury of Plaintiff.
23   9.    Plaintiff’s claims, in whole or in part, are barred by A.R.S. § 12-821 and A.R.S. § 12-
24         821.01.
25   10.   Defendant is immune from Plaintiff’s claims pursuant to A.R.S. § 12-820.02.



                                                      -2-
           Case 2:18-cv-03409-SRB-DMF Document 6 Filed 01/03/19 Page 3 of 4



1    11.    Defendant is entitled to all privileges, immunities and defenses extended to public entities
2           and public employees pursuant to state and federal law.
3    12.    Defendant is entitled to qualified and absolute immunity.
4    13.    Defendant is protected by one or more common law immunity defenses.
5    14.    Defendant is not liable for punitive or exemplary damages.
6    15.    Plaintiff violated multiple criminal laws.
7    16.    Plaintiff has failed to mitigate his alleged damages.
8    17.    Plaintiff’s claims, in whole or in part, are barred by the doctrine of waiver, release,
9           jurisdiction, laches, estoppel, acquiescence, unclean hands, res judicata, statute of
10          limitations, qualified immunity, and any other matters constituting avoidance or
11          affirmative defenses.
12   18.    Defendant incorporates by this reference the affirmative defenses set forth in Federal
13          Rules of Civil Procedure 8 and 12.
14          Having fully answered the original Complaint, Defendant respectfully requests that this
15   action be dismissed, that Plaintiff be ordered to pay the costs and attorneys’ fees incurred by
16   Defendant, and for any further relief that the Court deems just and proper.
17

18          Dated this 3rd day of January, 2019.
19

20                                                   /s/ Jason K. Reed
                                                    Jason K. Reed
21                                                  Deputy City Attorney
22

23   ///
24   ///
25   ///



                                                    -3-
           Case 2:18-cv-03409-SRB-DMF Document 6 Filed 01/03/19 Page 4 of 4



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on January 3, 2019, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing, and I served the attached
3    document by U.S. Mail on the following, who is not a registered participant of the CM/ECF
4    System:

5    Sasha Douglas Irwin
     T-432521
6    Maricopa County Sheriff’s Office
     Inmate Legal Services
7    3250 W. Lower Buckeye Rd.
     Phoenix, AZ 85009
8    Plaintiff Pro Se

9    /s/ Mirna Poiani

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                 -4-
